Citation Nr: 0504036	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from August 1956 to 
November 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision.  The veteran filed 
a notice of disagreement in April 2003, the RO issued a 
statement of the case in September 2003, and the veteran 
perfected his appeal in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran is seeking, in part, a special monthly pension on 
account of the need for aid and attendance of another person.  
A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

In a October 2003 VA Form 9, the veteran asserted that he was 
blind in his left eye and was losing vision in his right eye.  
He also indicated that he had undergone eye surgery.  The 
claims file does not include the records of any such surgery, 
and these should be sought on remand (along with updated 
treatment records).    

Accordingly, the Board REMANDS this case for the following 
actions:

1.  With any needed assistance from the 
veteran, seek and obtain any records of 
recent eye surgery.  Additionally, ask 
him for a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (VAMCs, hospitals, HMOs, 
etc.) who have treated him since February 
2003 (when he was last examined).  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
he responds, obtain records from each 
health care provider identified (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform him of the records that the 
RO was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform him that adjudication of his claim 
will be continued without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

2.  Thereafter, re-adjudicate the 
veteran's claim.  If it remains denied, 
provide him and his representative with a 
supplemental statement of the case which 
provides notice of all relevant actions 
taken on the claim for benefits, 
summarizes the evidence, and discusses 
all pertinent legal authority.  Allow an 
appropriate period of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


